Citation Nr: 1047284	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for deep vein thrombosis 
of the left lower extremity, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than December 12, 
1996 for the grant of service connection for deep vein thrombosis 
of the left lower extremity.

3.  Entitlement to an effective date earlier than March 6, 2007, 
for the grant of a 20 percent rating for deep vein thrombosis of 
the left lower extremity.

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to June 1986.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In June 2010, the Veteran failed to appear, without explanation, 
for a Board hearing.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is considered 
withdrawn.  See C.F.R. §20.702(d) (2010).

The issues of entitlement to an increased rating for deep vein 
thrombosis of the left lower extremity and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In February 1997, the RO granted service connection for deep 
vein thrombosis of the left lower extremity, effective December 
12, 1996; the Veteran was notified of the decision on February 
28, 1997, but did not submit a notice of disagreement within one 
year of the notice.  

2.  The Veteran has not alleged clear and unmistakable error in 
the February 1997 rating decision.

2.  On February 27, 2007, the Veteran received emergency 
treatment at a VA facility and the record of this treatment 
constitutes an informal claim for increase.

3.  The Veteran's deep vein thrombosis of the left lower 
extremity underwent a factually ascertainable increase in 
symptomatology as of December 27, 2006.


CONCLUSIONS OF LAW

1.  The claim for an earlier effective date for the grant of 
service connection for deep vein thrombosis of the left lower 
extremity lacks legal merit.  38 U.S.C.A. §§ 5101, 5110, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 20.1103 
(2010).

2.  An effective date of December 27, 2006 is warranted for the 
grant of a 20 percent rating for deep vein thrombosis of the left 
lower extremity.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The claim for an earlier effective date for the grant of service 
connection for deep vein thrombosis of the left lower extremity 
is being dismissed as a matter of law.  As such, the VCAA is 
inapplicable to that issue.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

The appeal with regard to the effective date of the increase 
arises from disagreement with the rating following the grant of 
service connection and an increase rating.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of prejudicial lack of notice 
in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private medical records.  Additionally, the Veteran was provided 
VA examinations in May 2007 and October 2009 for his deep vein 
thrombosis of the left lower extremity.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.



Earlier Effective Date for Grant of Service Connection

In this case the RO granted service connection for deep vein 
thrombosis in a February 1997 rating decision.  The grant was 
made effective December 12, 1996.  The Veteran was notified of 
this decision in a letter dated February 28, 1997.  He did not 
submit a notice of disagreement within one year, and no 
communication was received from him until January 2001, when he 
sought an increased rating for his disability, but made no 
mention of the effective date.

In the absence of an allegation of clear and unmistakable error 
in a prior final decision, a claimant cannot file, and VA cannot 
adjudicate, a freestanding claim for an earlier effective date 
because to do so would be to compromise the rule of finality.  
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

Under the rule of finality decisions become final if a notice of 
disagreement is not received within one year of the notice of 
that decision.  38 U.S.C.A. § 7105(c) (West 2002).  The Veteran 
has not made any specific allegation of error in the February 
1997 rating decision.  He has merely argued that the effective 
date should be in 1985, because that is when his disability 
began, or in 1987, when he alleges he sought the assistance of VA 
(the claims folder contains no information that was received 
prior to December 12, 1996).

Because there is a final decision that set the effective date for 
the grant of service connection and the Veteran has not alleged, 
much less shown, clear and unmistakable error in that decision; 
the claim for an earlier effective date for the grant of service 
connection is dismissed.  Rudd.



Earlier Effective Date for Grant of 20 Percent Rating

The assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless 
specifically provided otherwise, the effective date of an award 
based on a claim for increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefrom.  38 U.S.C.A. § 5110(a).  
Specifically as to claims for increase, the statute provides that 
the effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an evaluation 
and award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Specifically as to claims for increase, 
38 C.F.R. § 3.400 provides that the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws and 
regulations pertaining to the effective date for an increase as 
follows: If the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 
3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In addition, any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by VA, 
from a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

There is no set form that an informal written claim must take.  
All that is required is that the communication indicates an 
intent to apply for one or more benefits under the laws 
administered by the Department, and identify the benefits sought.  
Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization can be accepted as an 
informal claim for benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157 (2010).  

In the February 1997 rating decision, the RO granted an initial 
noncompensable rating deep vein thrombosis of the left lower 
extremity, effective December 12, 1996.  The Veteran did not 
submit a notice of disagreement with the initial rating.

In January 2001, the Veteran filed a statement, indicating that 
his condition had deteriorated and requested that he be scheduled 
for an examination to have the disability assessed.  In an 
October 2001 rating decision, the RO continued the noncompensable 
evaluation.  The Veteran was notified of this decision, but did 
not submit a notice of disagreement.

In June 2005, the Veteran filed a statement, requesting that his 
disability claim be "restarted", and indicated that he was also 
submitting recent medical records.  In a September 2005 rating 
decision, the RO again continued the noncompensable evaluation 
for the Veteran's service-connected disability.  Again the 
Veteran was notified of this decision, but did not submit a 
notice of disagreement.

In March 2007, the Veteran filed what he called a claim for 
service connection for deep vein thrombosis, and which the RO 
interpreted as a claim for an increased rating.  The Veteran also 
submitted a statement in April 2007, indicating that his 
condition had gotten worse.  In an October 2007 rating decision, 
based on the results from a May 2007 VA examination and 
outpatient treatment records from the VA Medical Center in 
Philadelphia dated from February 2007 to May 2007, the RO granted 
the Veteran a 20 percent rating for his service-connected deep 
vein thrombosis of the left lower extremity, effective March 6, 
2007, the date of receipt of his statement purportedly seeking 
service connection.

The VA outpatient treatment records show that on February 27, 
2007, the Veteran was seen in the emergency room with complaints 
of increased swelling and tenderness in the left lower extremity 
"for the past couple months" and was noted to have persistent 
pitting edema to the left thigh.  

A VA treatment record can constitute a claim for increase and is 
deemed to be received as of the date its creation.  38 C.F.R. 
§ 3.157(b)(1).  The February 27, 2007 record is deemed a claim 
for increase received as of that date.

The February 27, 2007 statement suggests that the increase in 
disability was factually ascertainable approximately two months 
prior to the date of treatment.  Since the increase occurred 
within one year of the claim for increase an effective date of 
December 27, 2007 may be granted for the increase.  Accordingly, 
an effective date of February 1, 2007 is warranted for the grant 
of a 20 percent rating for deep vein thrombosis of the left lower 
extremity.  

The September 2005 rating decision is final and an effective date 
prior to that decision is precluded by the fact that it is now 
final.  Moreover, there is no evidence of an increase in 
disability prior to December 27, 2007.  Accordingly, there is no 
basis for an effective date prior to December 27, 2007.


ORDER

The appeal with regard to entitlement to an earlier effective 
date for the grant of service connection for deep vein thrombosis 
of the left lower extremity is dismissed.

An earlier effective date of December 27, 2007, for the grant of 
a 20 percent rating for deep vein thrombosis of the left lower 
extremity is granted.  


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examination to evaluate the Veteran's service-
connected deep vein thrombosis of the left lower extremity was 
conducted in October 2009.  The Veteran has indicated that his 
condition has worsened since that time.  Specifically, the 
Veteran claims that his entire left leg is "grossly disfigured" 
and that his condition has "regressed."  See December 2009 
statement from the Veteran.  The Board also notes that although 
the Veteran's skin texture was noted to be normal and there was 
no evidence of a current ulcer on examination in October 2009, as 
the Veteran's representative pointed out in his September 2010 
statement, the examiner also noted that there was scarring of the 
left medial ankle from a healed ulcer.  See September 2010 
Informal Hearing Presentation.

Given the Veteran's claim of increased symptomatology and 
possible evidence of ulceration, a new VA examination is 
warranted to determine the current severity of his deep vein 
thrombosis of the left lower extremity.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

The Board also notes that the Veteran's TDIU claim is 
inextricably intertwined with the issue of entitlement to an 
increased rating for deep vein thrombosis of the left lower 
extremity, and cannot be adjudicated at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered).

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability to 
work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

At the VA examination in October 2009, the examiner noted that 
the Veteran had last worked three years earlier as a general 
contractor doing construction.  No opinion was provided as to 
whether the service connected disability precludes gainful 
employment.

The Veteran has repeatedly stated that he had been told by 
treatment providers that he was 100 percent disabled by virtue of 
the service connected deep vein thrombosis.  There are no records 
have been received showing this finding, and further 
clarification is needed.

The Board notes further that the Veteran does not currently meet 
the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
A TDIU can be awarded on an extraschedular basis under 38 C.F.R. 
§ 4.16(b), but the Board cannot consider such entitlement in the 
first instance.  Instead, the claim must be remanded so that it 
can be referred to VA's Director of Compensation and Pension for 
initial consideration.  Bowling v. Principi, 15 Vet. App. 1 
(2001).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
statements from the treatment providers who 
found the deep vein thrombosis of the left leg 
to be 100 percent disabling; or in the 
alternative to provide necessary releases and 
information so that VA can undertake to obtain 
such records.

2.  Afford the Veteran an examination to 
determine the current level of impairment due 
to the service connected deep vein thrombosis 
of the left lower extremity.  
The examiner should also specifically address: 
(a) whether there is persistent edema, 
incompletely relieved by elevation of 
extremity, with or without beginning stasis 
pigmentation or eczema; (b) whether there is 
persistent edema and stasis pigmentation or 
eczema, with or without intermittent 
ulceration; (c) whether there is persistent 
edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration; and (d) whether there is massive 
broad-like edema with constant pain at rest.  
See 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2010).

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should also provide an opinion 
as to whether the Veteran's service-connected 
deep vein thrombosis would prevent him from 
obtaining and retaining employment for which 
his high school education and experience as a 
general contractor would otherwise qualify 
him.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinions.

A rationale should be given for all opinions.

2.  If the Veteran does not meet the 
percentage requirements for TDIU, the claim 
should be referred to the Director of VA's 
Compensation and Pension Service for 
consideration of entitlement to TDIU in 
accordance with 38 C.F.R. § 4.16(b) (2010).

4.  If any benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


